DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…having an optical resonance at the reference pulsation ω and a mechanical resonance at a reference frequency f1, the optomechanical resonator being able, from the incident light beam, to generate an emergent light beam including optical waves at the pulsation frequencies ω and ω - 2πf1, on the one hand, and an acoustic wave at the reference frequency f1, on the other hand; a photodiode, able to deliver a working electrical signal at the reference frequency f1 from the emergent light beam of the optomechanical resonator, characterized in that it includes: an acoustic propagation means able to take off the acoustic wave generated by the optomechanical resonator and propagate it over a predetermined propagation the output of the propagation means into an electrical delay signal having an oscillation frequency equal to the reference frequency f1; and a control loop, able to process the delay signal in order to obtain an electrical control signal applied to the source, the electrical control signal having an oscillation frequency equal to the reference frequency f1.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because – 
(i). the underlined portion of the claim limitation “the reference pulsation ω” should be “the reference pulsation frequency ω” according to antecedent basis requirement.
(ii) the underlined portion of the claim limitation “the pulsation frequencies ω and ω - 2πf1” is not clear due to there is insufficient antecedent basis for the underlined portion of the claim limitation “pulsation frequencies ω and ω - 2πf1”. 
(iii). the underlined portion of the claim limitation “the one hand” is not clear due to there is insufficient antecedent basis for the underlined portion of the claim limitation “one hand”.
(iv). the underlined portion of the claim limitation “the other hand” is not clear due to there is insufficient antecedent basis for the underlined portion of the claim limitation “other hand”.
(v). the underlined portion of the claim limitation “a working electrical signal” is not clear what is meant for “working”. 
an output of the propagation means” according to antecedent basis requirement.
(vii). the underlined portion of the claim limitation “the delay signal” should be “the electrical delay signal” according to antecedent basis requirement.
(viii). the underlined portion of the claim limitation “the source” should be “the controlled source” according to antecedent basis requirement.
	Dependent claims 2-7 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-7 are depending on the rejected independent claim 1.
	Regarding claim 2, the claim limitation “…the source…an incident light beam…the pulsation frequency ω and at the pulsation frequencies ω + 2πf1 and/or ω - 2πf1” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the underlined portion of the claim limitation “the source” should be “the controlled source” according to antecedent basis requirement.
(ii). the underlined portion of the claim limitation “an incident light beam” should be “the incident light beam” according to antecedent basis requirement.
(iii). the underlined portion of the claim limitation “the pulsation frequency ω” should be “the reference pulsation frequency ω” according to antecedent basis requirement.
the pulsation frequencies ω + 2πf1 and/or ω - 2πf1” is not clear because there is insufficient antecedent basis for the claim limitation “pulsation frequency ω + 2πf1”.
Regarding claim 3, the claim limitation “…the source… said control signal, an incident light beam… the pulsation frequency ω and at the pulsation frequencies ω + 2πf1 and/or ω - 2πf1” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the underlined portion of the claim limitation “the source” should be “the controlled source” according to antecedent basis requirement.
(ii). the underlined portion of the claim limitation “said control signal” should be “said electrical control signal” according to antecedent basis requirement.
(iii). the underlined portion of the claim limitation “an incident light beam” should be “the incident light beam” according to antecedent basis requirement.
 (iv). the underlined portion of the claim limitation “the pulsation frequency ω” should be “the reference pulsation frequency ω” according to antecedent basis requirement.
(v). the underlined portion of the claim limitation “the pulsation frequencies ω + 2πf1 and/or ω - 2πf1” is not clear because there is insufficient antecedent basis for the claim limitation “pulsation frequency ω + 2πf1”.
Regarding claim 4, the claim limitation “…the propagation means…first and second delay signals…the control signal…the error signal.” is being indefinite for failing 
(i). the underlined portion of the claim limitation “the propagation means” should be “the acoustic propagation means” according to antecedent basis requirement.
	(ii). the underlined portion of the claim limitation “first and second delay signals” should be “the first and second delay signals” according to antecedent basis requirement.
	(iii). the underlined portion of the claim limitation “the control signal” should be “the electrical control signal” according to antecedent basis requirement.
(iv). the underlined portion of the claim limitation “the error signal” should be “the electrical error signal” according to antecedent basis requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849